Title: From John Adams to Ward Nicholas Boylston, 15 September 1820
From: Adams, John
To: Boylston, Ward Nicholas,Adams, John Quincy



My dear Cousin Boylston
Montezillo Septr: 15. 1820

O that I had the talent at description of a Homer a Milton or a Walter Scott I would give you a picture of a hill that I have visited with more pleasure than I should mount Ida or Monticello. Mr David Hyslop has been importuning me for seven years to dine with him in Brookline: I have always declined till last Tuesday when taking my grandson George Washington Adams for my guide and aid de camp I went to visit the original habitation of the Boylstons where my mother was born and where she carried me frequently in my infancy and where I used to sport among the fine cherries and peaches and plums and pears as well as among the flowers and roses on that fertile spot, or garden. It is more than seventy years since I set my foot upon that hill, indeed my Mother seemed to have an aversion to visiting or thinking of it after her Father sold it to his brother Dr Zabdiel Boylston and removed into Boston. There are ancient trees Elms and Buttonwoods some of which I seem to remember, but I have inherited the feelings of my Mother and have not set my foot upon that the Weather was very fine and I know not that I ever passed a pleasanter day. I ascended the hill which is exuberantly fertile to the very top where there is a handsome summerhouse to the roof of which I mounted, where are convenient seats and a sufficient railing from whence your Wachusett is plainly seen and even your own mansion house was visible through a prospect glass, at least George imagined he descried it. On that elevation my imagination was exalted almost to ecstasy, a prospect nearly as vast as that from Wachusett opened all around me. Land and sea conjoined together to produce an assemblage of beauties. The great city of Boston and the town of Charleston, the Castle, the Island, the Rivers, the Ponds of water, the orchards and the groves were scattered in such profusion over this great scene, that I was lost in admiration of its variety and to add to its sublimity in my estimation, Whites hill was full in view, the seat of my Great Grand Father and the birth place of my Grand Mother. all these lands have passed into the hands of other families and other names. I said to Mr Hyslop, “if I was worth money enough upon the face of the whole earth, I would buy it of you” Your Uncle Nicholas was well born he had a soul “bien née” but Thomas had not otherwise he would certainly have purchased it and given it to you. We had a very agreeable company at dinner, very good cheer, and very pleasant sociability, but there I took my final farewell of Boylston and Whites Hill. My Grand Father and Grand Mother were desirous that my Father should purchase it when it was sold to Dr Boylston, and my Mother was very desirous that he would, but my Father was a very cautious man, had a great aversion to being in debt, and although my Grandfather was willing to take his bond for the purchase and wanted only the interest of the money, my Father was afraid he should not be able to accomplish and fulfil so large an engagement, and now I fear the estate has departed from the name and the blood forever, unless you will purchase it and give it to your son or Grand Son.
Thus much for family vanity and family mortification now for Politics and Legislation I hope you  will attend the Convention and come up to Montezillo and talk with me, and I with you about Plato and Solon and Lycurgus. I shall rejoice to see the name of Boylston among the members of that convention as that alone will be sufficient to preserve it.
George who bears his honours meekly is now humbly employed in writing this letter for, / your affectionate Cousin

My Dear Son,P.S. The foregoing is a Copy of a letter I have sent to Mr Boylston—That you may know, that your Ancestors were not all Born in obscure Places—
John Adams
